Citation Nr: 1126390	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a sleep disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  

This matter was previously before the Board in January 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that VA has substantially complied with the mandates of its remand.  

In a post remand brief, dated in June 2011, the Veteran's accredited representative referred to a hearing having been conducted.  The Veteran's notice of disagreement reflects that he requested a de novo review of the issue.  The Veteran's VA Form 9 reflects that the Veteran did not request a Board hearing.  There is no evidence in the claims file that the Veteran ever requested a Decision Review Officer (DRO) or Board hearing.  There is no evidence, apart from the representative's statement, that a hearing was ever held.  The statement of the case, the supplemental statements of the case, and the Veteran's statements are negative for a hearing.  In view of the foregoing, the Board finds that the record, as a whole, reflects that DRO and/or Board hearings were not held.  As such, a remand is not warranted to obtain transcripts. 

FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD, evaluated as 30 percent disabling, effective from August 2004.

2.  The Veteran is competent to report that he has sleep disturbances of nightmares and difficulty falling asleep and staying asleep. 

3.  The competent credible clinical evidence of record reflects that the Veteran's sleep disability is a symptom of his service-connected PTSD.

4.  The clinical evidence of record reflects that the Veteran does not have obstructive sleep apnea or periodic leg movement syndrome.


CONCLUSION OF LAW

A chronic sleep disability, apart from symptoms associated with service-connected PTSD, was not incurred in or aggravated by, active service, nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.310, 4.14 (2010)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.310, 3.326(a), (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in September 2004, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice was deficient in that it did not inform the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  Such notice was provided to the Veteran in correspondence dated in September 2006.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical records, photographs, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

A VA examination with respect to the issue on appeal was obtained in February 2010, with an addendum in March 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion is adequate, as it includes a physical examination of the Veteran, a review of the claims file, an interview with the Veteran regarding his symptoms, and polysomnogram results.  The examination report contains rationale for the opinions provided, and findings necessary to adjudicate the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  


Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Secondary service connection

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran states that he has had a sleep disability since service.  The first element of a claim for service connection is that there must be evidence of a current disability.  A February 2010 VA medical report reflects that a sleep study of the Veteran reflects he had sleep phase delay, no evidence of obstructive sleep apnea, no evidence of periodic leg movement syndrome disorder, and insomnia.  The final diagnosis was insomnia. 

The second element of a claim for service connection on a direct-incurrence basis is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, insomnia or any other sleep disability.  The Veteran's March 1968 report of medical history for separation purposes reflects that he denied frequent trouble sleeping.  The earliest clinical evidence of a sleep disability is in January 2005.  A January 2005 VA medical record reflects that the Veteran reported that he takes Trazodone to help him sleep.

A March 2005 private medical record reflects that the Veteran reported that he suffered from nightmares.  An October 2005 private medical record reflects that the Veteran was treated for left sided chest pain with no other associated symptoms.  The final diagnosis included chronic sleep disorder, but no clinical evidence supporting this diagnosis.  An August 2006 VA examination report reflects that the Veteran reported that his sleep is difficult to achieve and readily disturbed.  He uses medication routinely to help him fall asleep.  He reported that his problem seems to be that if he awakens from nightmares, he is unable to go back to sleep.  The examiner opined that "overall, my impression is that his sleep disorder is one of psychologically disturbed sleep rather than physiologically disturbed sleep."

The Veteran is service connected for PTSD rated as 30 percent disabling, effective from August 2004.  The Diagnostic Criteria from the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV) notes that recurrent distressing dreams of the traumatic event and difficulty falling or staying asleep are symptoms of PTSD.

A September 2006 psychological evaluation for VA purposes reflects that the Veteran was referred for evaluation for PTSD and sleep disorder secondary to PTSD.  The Veteran described his sleep problems as having nightmares.  The examiner noted that the Veteran had PTSD as evidenced by irritability, anger alcohol usage, and sleep difficulty.  

The February 2010 VA examination report and March 2011 VA examination report addendum reflect the opinion of the examiner that the Veteran's insomnia is a symptom of PTSD.  The report reflects that the Veteran's sleep problem is not an independent disorder separate and apart from PTSD.

The Board recognizes that the Veteran is competent to report and describe his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Board notes that the Veteran's sleep disability is taken into account when rating his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 of the general rating formula for mental disorders.  To rate sleeping complaints of insomnia and nightmares as separate conditions would violate the rule against pyramiding of disability ratings. See 38 C.F.R. § 4.14.  In this specific case, the diagnosis of a sleep disorder independent of PTSD cannot be made because sleep complaints are a criteria for making the diagnosis of PTSD.  The disability rating of 30 percent assigned to the Veteran's service-connected PTSD specifically contemplates chronic sleep impairment in rating that condition.  Thus, service connection for a sleep disorder as a symptom of PTSD has already been established.  While VA is required to fully and fairly compensate all separate and distinct manifestations of a disability, a critical element to consider is whether any of the symptoms are duplicative of or overlapping. Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4. Vet. App. 225 (1993).  In cases of overlap, pyramiding or compensating the same signs and symptoms as part of different disabilities must be avoided. 38 C.F.R. § 4.14 (2010).  Here, sleep problems are attributed to a service-connected psychiatric disability.  Such symptoms are included in the evaluation criteria for rating psychiatric disabilities and, hence, may not be distinctly service connected in the absence of an additional, separate diagnosis, such as sleep apnea; which the Veteran does not have by clinical evidence. 

To the extent the Veteran is now seeking service connection for a separate chronic sleep disability, his claim must be denied. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Although the competent medical evidence shows that the Veteran experiences impaired sleep as a symptom of his service-connected PTSD, the evidence in this case does not demonstrate the existence of a sleep disability independent of his PTSD symptoms.  Accordingly, service connection for a sleep disability is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) is denied.





____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals
.
Department of Veterans Affairs


